DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 2/23/2021 is acknowledged.  Applicant has made the following group election with traverse.

    PNG
    media_image1.png
    213
    634
    media_image1.png
    Greyscale

The Examiner responds that the requirement that a search not be unduly burdensome, as found in MPEP section 803, is limited to restriction practice, under Title 35 of the United States Code and Title 37 of the Code of Federal Regulations, as it relates to national applications filed under 35 U.S.C. 111(a), and that as such it is not applicable here.  The Examiner directs instead Applicant’s attention to the discussion of unity of invention under the Patent Cooperation Treaty (“PCT”) Articles and Rules, as it is applied for applications entering the National Stage under 35 U.S.C. 371, covered in Chapter 1800, and further notes that nowhere in the PCT rules is there a discussion of search burden.  (See MPEP 801).  In the instant case, because Applicant has not distinctly and specifically disputed that there is lack of unity of invention, this is seen as acquiescence with the Examiner’s application of this standard.  
Applicant has further made the following election of species without traverse.

    PNG
    media_image2.png
    53
    631
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    112
    647
    media_image3.png
    Greyscale

It is noted that Applicant has amended claim 3 to make it dependent on claim 17, but that still does not change the fact that it is directed to a different group further requiring additional antibacterial drugs (a different special technical feature), as in withdrawn Group II.  Stated differently, changing the dependency does not change the nature of the group.  Claim 25 is dependent on claim 17.  As such, claims 3-5, 17 and 25 are withdrawn from consideration based on Applicant’s election by original presentation.
The restriction requirement is maintained and is hereby made FINAL.  Claims 1, 2, 6-8, 12-15 and 17-24 are pending, and have been examined herewith to the extent of Applicant’s elected species.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 12-14, 17, 18, 20 and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/001660 A1 to Guillemont et al. (“Guillemont”, of record).
Guillemont relates to cytochrome bc1 inhibitors, to include A203 for the treatment of a bacterial infection, such as M. tuberculosis in a patient (to include against resistant and latent disease), and to pharmaceutical compositions thereof with pharmaceutically acceptable ingredients, and to methods of preparation thereof (p. 5, ll. 1-3; 17-22; p. 29, ll. 7-26- p. 30, ll. 1-37).  
The invention of Guillemont also relates to a combination, and pharmaceutical compositions, of a compound according to the invention, and one or more antibacterial agents, to include pyrazinamide (PZA) for use as a medicine for the treatment of a bacterial infection.  (p. 31, ll. 27-38- p. 32, ll. 1-5; p. 33, l. 1).  Claim 19 is further directed to a product containing a compound of the claimed genus of cytochrome bc1 inhibitors and one or more anti-tuberculosis drugs for the treatment of bacterial infection.
The cytochrome bc1 inhibitor can be administered at a dosage not exceeding 1 g, e.g. in the range from 10 to 50 mg/kg. (p. 31, ll. 23-25).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/001660 A1 to Guillemont et al. (“Guillemont”, of record), as applied to claims 1, 2, 7, 8, 12-14, 17, 18, 20 and 22-24 in the 35 U.S.C. 102(a)(2) rejection above.
Guillemont is discussed in the 35 U.S.C. 102(a)(2) rejection above.
Guillemont does not specifically disclose the daily dose of PZA, and preparing the combination in a packaged product.  
However, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to optimize the amount of the second ingredient, guided by the desire to optimize therapeutic efficacy. Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980).  MPEP 2114.04.
With regard to co-packaging, the mere placement of such a combination into a package or kit would have been within the general knowledge of one of ordinary skill in the art at the time of the invention. Such a person would have been motivated to do so to facilitate manufacture and dissemination of the formulation to patients in need thereof and to facilitate patient compliance with a prescribed regimen by providing such a combination product in a portable container that can be transported and carried to allow for convenient dosing, as necessary.  Regarding obviousness, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations “the combination product as claimed in Claim 1” and “the components”, which lack antecedent basis.
Further, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitations “the components” and “co-packaging”, and the claim also recites “(e.g. as a separate pharmaceutical composition” and “(e.g. as a kit of parts)” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627